Citation Nr: 1548743	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disorder and a low back disorder and entitlement to an initial evaluation in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was previously considered and denied by the RO in a March 1992 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final March 1992 rating decision is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for low back disorder.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the March 1992 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied the Veteran's claim for service connection for a low back disorder in a March 1992 rating decision.  In that decision, the RO found that the Veteran's low back disorder was acute and transitory, as his separation examination was normal.  The RO also found no continuity of treatment since service.

The Veteran was notified of the March 1992 decision; however, he did not file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the rating decision.  38 C.F.R. § 3.156(b).  Therefore, the March 1992 rating decision is final.

The Veteran subsequently filed an application to reopen his low back claim in June 2009.  Since the March 1992 rating decision, the Veteran has submitted two medical opinion statements from his VA doctor, Dr. J.S., opining that his low back disorder is related to an in-service ski accident.  This evidence was not considered at the time of the March 1992 rating decision.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a low back disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination in October 2009 in connection with his claims for service connection for a right knee and low back disorder.  An addendum report was obtained in March 2010, which provided negative etiology opinions.  However, the March 2010 VA examiner only addressed whether the Veteran's current right knee and back disorders may be related to a particular skiing injury in service.  There was no discussion as to whether repetitive ski jumping in service may have caused his current right knee and low back disorders.  As such, the Board finds that an additional VA medical opinion is needed.

In addition, the Board notes that the Veteran was last afforded a VA examination in November 2009 in connection with his PTSD claim.  The RO did attempt to schedule the Veteran for another VA PTSD examination in May 2014.  The Veteran failed to report for that examination; however, the Board notes the letter informing him of the scheduled examination appears to have been sent to an incorrect mailing address.  Prior to March 2014, the Veteran and his representative had submitted several forms to VA, which indicated that the Veteran had a new address.  Moreover, the October 2015 hearing testimony and an October 2015 assessment from M.M. suggests that the Veteran's PTSD may have worsened.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, right knee and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should take appropriate steps to verify the Veteran's current mailing address, to include contacting the Veteran's representative and any other appropriate entity.  If the address is unavailable, the claims file must be properly documented.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back and right knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's military personnel records indicate that his military specialty included work as an entertainment specialist with the U.S. Army ski team.  He competed in ski tournaments, which included ski jumping. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has a low back and a right knee disorder that are causally or etiologically related to his military service, to include the skiing injury sustained therein.  The examiner should also address whether either current disorder is related to the cumulative effect of repetitive skiing and ski jumping in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence, to include the October 2015 assessment of the Veteran submitted by M.M.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


